PER CURIAM: Thomas John Butler, appointed counsel for Cedrick Brown in this direct criminal appeal, has moved to withdraw from further representation of Mr. Brown and prepared a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Mr. Brown’s convictions and total sentence are AFFIRMED.1   . We acknowledge that Mr. Brown has expressed dissatisfaction with trial counsel’s performance in failing to object to certain sentence enhancements. A claim of ineffective assistance of counsel is best reserved for post-conviction proceedings rather than direct review, which we undertake in this appeal. United States v. Tyndale, 209 F.3d 1292, 1294 (11th Cir. 2000); see Massaro v. United States, 538 U.S. 500, 504-05, 123 S.Ct. 1690, 155 L.Ed.2d 714 (2003).